Title: Paul Hamilton to Thomas Jefferson, 2 October 1811
From: Hamilton, Paul
To: Jefferson, Thomas


          
                  Sir 
                  City of Washington 
                     October 2d 1811
          
		  
		  
		  I am honored by the receipt of your letter of the 28th ult. I have not seen Mr Harris, who left his letters at my office while I was absent from it, but I have not hesitated to make out his appointment, and when he calls I shall with particular satisfaction deliver him his
			 papers. It is very pleasing to observe young men of his respectability offering themselves to the public service, and in that respect, this Department has been very fortunate of late—
		  
		  My Son returned to me much mortified at not having had the good fortune to find you at home when he called at Monticello; and such was the chagrin which I felt at the disappointment, that I was much disposed to censure him on the occasion, but he pleaded that he understood that he understood that you were to be absent all day; and further urged in his vindication the nature of his Orders which he construed as requiring his speedy return to this place, and although his construction
			 was too rigid I could but acknowledge that he was not without excuse—For your kind invitation to your house I am very thankful, and beg you will be assured that I shall rank
			 amongst the happy
			 incidents of my life the commencement of a personal acquaintance with you. Disappointed as I have been this season in this hope, I promise myself recompense the next.
          With sentiments of sincere respect & regard I have the honor, Sir, to be yrs
                  Paul Hamilton
        